Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 17, 2017

The Court of Appeals hereby passes the following order:

A17D0428. SHERIDAN JEROME GRIFFIN v. THE STATE.

      In 2015, Sheridan Jerome Griffin pled guilty to multiple drug offenses. Griffin
subsequently filed a “Motion to Correct Null and Void Sentence,” which the trial
court denied on March 22, 2017. Griffin then filed this application for discretionary
appeal of the denial on May 3, 2017.1 We, however, lack jurisdiction.
      Pretermitting whether Griffin’s motion raised a colorable void-sentence claim,
his application is untimely. To be timely, a discretionary application must be filed
within 30 days of entry of the order sought to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Because this application was filed 42 days after
entry of the order Griffin seeks to appeal, it is untimely, and we lack jurisdiction to
consider it. Accordingly, the application is hereby DISMISSED.




      1
        Griffin attempted to file his application earlier, but that application was
returned because Griffin did not provide a stamped “filed” copy of the order he seeks
to appeal as required by Court of Appeals Rule 31 (c).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/17/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.